—Appeal from an order of Family Court, Monroe County (Miles, J.H.O.), entered April 28, 2000, which, inter alia, changed the primary residence of the children from respondent to petitioner.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: The record supports Family Court’s determination that the change in primary residence from respondent to petitioner is in the best interests of the children (see Eschbach v Eschbach, 56 NY2d 167, 172-173; Matter of Schimmel v Schimmel, 262 AD2d 990, 990-991, lv denied 93 NY2d 817). Present—Pigott, Jr., P.J., Green, Hurlbutt, Burns and Lawton, JJ.